UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6684



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CAMILLE FORD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-94-163-18-2)


Submitted:   June 20, 2002                 Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Camille Ford, Appellant Pro Se. Laura P. Tayman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Camille Ford appeals the district court’s order denying her

motion for modification of sentence.    We have reviewed the record

and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Ford, No. CR-94-163-18-2 (E.D. Va., filed Apr. 10,

2002; entered Apr. 11, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2